Citation Nr: 0334052	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  99-05 707	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for pulmonary 
hypertension secondary to residuals of a left upper lobectomy 
due to carcinoma.

2.  Entitlement to service connection for right ventricular 
dysfunction secondary to residuals of a left upper lobectomy 
due to carcinoma.

3.  Entitlement to an increased evaluation for residuals of a 
left upper lobectomy due to carcinoma, currently evaluated as 
30 percent disabling.

4.  Entitlement to a compensable evaluation for residuals of 
a left inguinal hernia repair.

5.  Entitlement to a compensable initial evaluation for a 
left thoracotomy scar associated with residuals of a left 
upper lobectomy.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
The veteran's case was remanded to the RO for additional 
development in January 2001 and August 2001.  It is again 
before the Board for appellate review.

While the claim was in a remand status the veteran raised a 
claim for an increased evaluation for his service-connected 
residuals of a left upper lobectomy due to carcinoma.  The 
veteran's claim for an increased rating was denied by way of 
a rating decision dated in June 2003.  Nevertheless, by that 
same decision, service connection was granted for a left 
thoracotomy scar; a noncompensable disability evaluation was 
assigned.

The veteran's attorney submitted a notice of disagreement in 
August 2003 wherein he expressed disagreement with the denial 
of an increased rating for the residuals of the lobectomy as 
well as disagreement with the noncompensable evaluation 
assigned for the thoracotomy scar.  The RO issued a statement 
of the case (SOC) in August 2003.  A substantive appeal was 
submitted by the representative in September 2003.  
Accordingly, the Board has jurisdiction of the two issues and 
will address them in the Remand below.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.202 (2003).  


REMAND

The Board previously denied a compensable disability 
evaluation for the veteran's service-connected residuals of a 
left inguinal hernia repair in January 2001.  The issues 
involving entitlement to service connection for pulmonary 
hypertension and right ventricular dysfunction, secondary to 
residuals of a left upper lobectomy due to carcinoma, were 
remanded for additional development.

The veteran, through his attorney, appealed the January 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court issued an order that granted a 
joint motion for remand and to stay proceedings in March 
2001.  

The joint motion called for the vacating of the decision and 
remanding of the case to ensure VA compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  Upon 
receipt of the case, the Board remanded the case in August 
2001.  The Board specifically noted that the duty to provide 
notice and duty-to-assist provisions of the VCAA must be 
complied with in developing the case on remand.  The Board 
remand of January 2001 also directed that the RO provide the 
required VCAA notice and assistance for the issues of service 
connection for pulmonary hypertension and right ventricular 
dysfunction secondary to residuals of a left upper lobectomy.

VA promulgated final regulations to implement the VCAA on the 
same day the Board remanded the case in August 2001.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The RO wrote to the veteran in November 2001 in regard to the 
three issues, increased rating for residuals of the left 
inguinal hernia repair and service connection for pulmonary 
hypertension and right ventricular dysfunction.  The letter 
informed the veteran of the evidence needed to establish 
service connection on a secondary basis.  In regard to the 
increased rating issue, the letter merely informed the 
veteran that he had to show that his left inguinal hernia 
condition had worsened.  The letter failed to tell the 
veteran what evidence would constitute appropriate evidence 
to substantiate his claim for an increased rating.  The 
veteran was also notified that he had one month to submit the 
requested information or evidence.

The RO again wrote to the veteran in February 2002.  The 
letter specifically referenced the VCAA in telling the 
veteran that the purpose of the letter was to inform him of 
the new law and tell him what evidence he needed to submit to 
support his claim for an increased rating for his service-
connected residuals of a left inguinal hernia.  No other 
issues were addressed.  The letter informed the veteran of 
VA's duty to provide notice and duty to assist; however, the 
letter provided no specific information to the veteran 
regarding the evidence necessary to substantiate his claim.  
The veteran was given information on some of the development 
done on his behalf.  He was again given approximately one 
month to submit evidence.

As noted in the Introduction section of this decision, the RO 
denied a claim for an increased evaluation for the veteran's 
service-connected residuals of a left upper lobectomy due to 
carcinoma and granted service connection for a left 
thoracotomy scar in June 2003.  The veteran submitted his 
notice of disagreement with the denial of an increase for 
residuals of the lobectomy as well as his disagreement with 
the noncompensable evaluation assigned to the thoracotomy 
scar.  There is no evidence of the veteran having been 
provided with the appropriate VCAA notice regarding either of 
these issues.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim.  
Accordingly, the veteran must be informed of the information 
or evidence necessary to substantiate his claim for 
entitlement to service connection for the two issues on 
appeal, as well as his claim for increased/higher evaluations 
for the three service-connected disabilities.

In a decision promulgated in September 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA § 5103 notice.  

In light of the above, the veteran's case is REMANDED for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs.  See 38 
C.F.R. § 3.159 (2003).  The veteran 
should be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA will 
yet obtain with respect to each of 
his claims of service connection and 
claims for increased/higher ratings.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

